Name: Commission Regulation (EEC) No 2291/85 of 9 August 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/14 Official Journal of the European Communities 10 . 8 . 85 COMMISSION REGULATION (EEC) No 2291 /85 of 9 August 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (4), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (6); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . 2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 124, 11 . 5 . 1984, p . 1 . 0 OJ No L 54, 23 . 2 . 1985, p . 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . h) OJ No L 187, 12 . 7 . 1983, p . 29 . 10 . 8 . 85 Official Journal of the European Communities No L 213/ 15 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3. Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 2 000 tonnes (4) 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CUBA 2702 / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL / LA HAVANA' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15. Miscellaneous 0 C6) No L 213/ 16 Official Journal of the European Communities 10 . 8 . 85 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 13 December 1984 2. Recipient 3 . Country of destination | Sri Lanka 4. Stage and place of delivery cif Colombo 5 . Representative of the recipient  Mrs Aranwela, Embassy of Sri Lanka, Av. des Arts 21-22, Brussels (Tel . 230 48 90)  The Chairman, Dairy Development Foundation, 9 Bambalapitiva Drive, Colombo, Sri Lanka 6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 25 kilograms Q 1 1 . Supplementary markings on the packaging 'TO SRI LANKA' 12. Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (8) 10 . 8 . 85 No L 213/ 17Official Journal of the European Communities Description of the lot C 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Algeria 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 109 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 December 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ALGÃ RIE 2595 / TENES / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12. Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (9) No L 213/ 18 Official Journal of the European Communities 10 . 8 . 85 Description of the lot D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 83 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 15 November 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'EGYPT 2270 PI / ALEXANDRIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : l (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (10) 10 . 8 . 85 Official Journal of the European Communities No L 213/ 19 Description of the lot F 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient Tunisie  SociÃ ©tÃ © Tunisienne d'Industrie LaitiÃ ¨re (STIL) 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient SociÃ ©tÃ © Comalait, Vichy (France),  2, rue du PrÃ ©sident Roosevelt (Tel . (70) 31 54 55 ; telex 990678 COLAI F) 6 . Total quantity 1 000 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA RÃ PUBLIQUE TUNISIENNE' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15. Miscellaneous C 2) No L 213/20 Official Journal of the European Communities 10 . 8 . 85 Description of the lot G 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient Tunisie  SociÃ ©tÃ © Tunisienne d'Industrie LaitiÃ ¨re (STIL) 3 . Country of destination Tunisia 4. Stage and place of delivery fob 5 . Representative of the recipient SociÃ ©tÃ © Comalait, Vichy (France), 2, rue du PrÃ ©sident Roosevelt (Tel . (70)31 54 55 ; telex 990678 COLAI F) 6 . Total quantity 1 000 tonnes (4) 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 December 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE TUNISIENNE' 12 . Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 November 1985 9 September 1985 15. Miscellaneous C 2) 10 . 8 . 85 Official Journal of the European Communities No L 213/21 Description of the lot H 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient 3 . Country of destination j Bolivia 4. Stage and place of delivery Free-at-destination La Paz via Antofagasta 5 . Consignee Ofinaal , M. Luis Rios Jordan , Av. Montes 768 , La Paz, Bolivia (Tel . 36 40 51 ) 6 . Total quantity 1 000 tonnes ('") 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENREQUECIDA CON VITAMINAS / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A BOLIVIA / DISTRIBUCION GRATUITA' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders vBefore 15 October 1985 9 September 1985 15. Miscellaneous C 5) No L 213/22 Official Journal of the European Communities 10 . 8 . 85 Description of the lot I 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Algeria 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 108 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ALGÃ RIE 1439 EM / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 f) 10 . 8 . 85 Official Journal of the European Communities No L 213/23 Description of the lot K L 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient UNRWA 3. Country of destination Israel Lebanon 4. Stage and place of delivery cif Ashdod cif Beirut 5 . Representative of the recipient (3) UNRWA Headquarters, Attention of Mr Andrew, PO box 700, A, 1400 Vienna (telex 135310) 6 . Total quantity 250 tonnes 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French Belgian 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' BEIRUT' 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French Belgian I intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (16) No L 213/24 Official Journal of the European Communities 10 . 8 . 85 Description of the lot M " N 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient UNRWA 3. Country of destination Syria Jordan 4. Stage and place of delivery cif Lattakia cif Aqaba 5. Representative of the recipient (3) UNRWA Headquarters, Attention of Mr Andrew, PO box 700, A, 1400 Vienna (telex 135310) 6 . Total quantity 150 tonnes 250 tonnes 7 . Origin of the butteroil Community market 8 . Intervention agency Danish British 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the - . packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' AQABA' 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Danish British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (16) 10 . 8 . 85 No L 213/25Official Journal of the European Communities Description of the lot O 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 18 April 1985 2. Recipient Euronaid-Cebemo 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9. Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B) to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SKIMMED-MILK POWDER / 52348 / FOR FREE DISTRIBUTION' (no other inscription permitted) 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (17) (18) No L 213/26 Official Journal of the European Communities 10 . 8 . 85 Description of the lot P 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination j Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient For the attention of the Director-General , Commissariat Ã la SÃ ©curitÃ © Alimentaire, BP 377, Nouakchott (Tel . 51458). 6 . Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15 . Miscellaneous n 10 . 8 . 85 Official Journal of the European Communities No L 213/27 Description of the lot Q 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission " Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Angola 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 90 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ANGOLA 2738 / LUANDA / LEITE EM PO DESNATADO / ACCAO DO PROGRAMMA ALIMENTAR MUNDIAL' 12. Shipment period Before 15 September 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 No L 213/28 Official Journal of the European Communities 10 . 8 . 85 Description of the lot R 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination j Nicaragua 4. Stage and place of delivery fob 5 . Representative of the recipient Ambassade du Nicaragua, 255 ChaussÃ ©e de Vleurgat, 1050 Bruxelles (Tel . 345 19 25) (en reprÃ ©sentation d'Enimport) (Tel . 965 75) 6 . Total quantity 1 800 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 November 1984 10 . Packaging 25 kilograms ( ,3) 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A NICARAGUA' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1 985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15 . Miscellaneous n 10 . 8 . 85 Official Journal of the European Communities No L 213/29 Description of the lot S 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 21 December 1984 2. Recipient 3 . Country of destination | Republic of Malta 4. Stage and place of delivery fob 5. Representative of the recipient Ambassadeur Rep. de Malte , Dr Paul Farrugia, rue Jules Lejeune, 44, 1060 Bruxelles (Tel . 343 01 95) 6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO MALTA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 No L 213/30 Official Journal of the European Communities 10 . 8 . 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required. (4) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. Is) Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle Colibri, Carretera de Baruta, Caracas, Venezuela. (6) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other infectious/contagious disease during the 90 days prior to the processing. f) Shipment to take place in containers of 20 feet ; conditions : fcl/lcl  shippers-count-load and stowage (els). (8) Commission delegate to be contacted by the successful tenderer : DÃ ©lÃ ©gation CEC, New Delhi, Attention of Mr Marieu, Jai Singh Road, New Delhi 110001 (telex : EURO IN 61315). (') Commission delegate to be contacted by the successful tenderer : 36, rue Arezki Abri Hydra, Alger (telex : 52246 EURAL DZ). ( I0) Commission delegate to be contacted by the successful tenderer : 4 Gezira Street, Eighth Floor, Cairo, Zamalek (telex : 94258 EUROP UN CAIRO). (u) Commission delegate to be contacted by the successful tenderer : Avenue P. Lumumba 52, BP 103, Bujumbura, Burundi (telex : 31 FED BDI) ( 12) Commission delegate to be contacted by the successful tenderer : Mme F. Henrich, DÃ ©lÃ ©guÃ ©e de la CEE en Tunisie , Av. Jugurtha 21 , BelvedÃ ¨re, Tunis (Tel . 28 85 35/28 89 92 ; telex : 13596) ( ») To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrink. ( 14) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 (3) of Regulation (EEC) No 1354/83 . 0 s) Commission delegate to be contacted by the successful tenderer : DÃ ©lÃ ©guÃ © de la Commission Ã Caracas , Valle Arriba, Calle Colibri, Carretera de Baruta, Caracas, Venezuela (TÃ ©l . 92 50 56/92 39 67/91 04 47 ; telex 26336 COMEU VC) ( ,6) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination) c/o 'Diplomatic Bag' Berlaymont 1 / 123 , 200, rue de la Loi B-1049 Brussels . ( 17) Supplier to send duplicate original invoice to : M. H. Schutz BV Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands . 10 . 8 . 85 Official Journal of the European Communities No L 213/31 ( 18) Commission delegate to be contracted by the successful tenderer : Nr 1 1 Street New Extension, Khartoum, Sudan (telex 24054 DELSU SD). (") Commission delegate to be contacted by the successful tenderer : Mr J. Mace, PO box 213 , Nouakchott (Tel . 52724 ; telex 549 DELEG MTN). (20) Commission delegate to be contacted by the successful tenderer : M. Cerini , Antenne CEE, Apartado 836, Centro Colon, 1007 San Jose, Costa Rica (Tel . 33 27 55 ; telex 3482 CEEAC CR).